USDC IN/ND case 3:20-cv-00776-JD-MGG document 43 filed 07/30/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DAVEAUN CARSON,

                      Plaintiff,

                     v.                           CAUSE NO. 3:20-CV-776-JD-MGG

 McCREY,

                     Defendant.

                                   OPINION AND ORDER

       Daveaun Carson, a prisoner without a lawyer, is proceeding in this case “against

Sgt. McCrey in his individual capacity for compensatory and punitive damages for

using excessive force in violation of the Eighth Amendment by shooting him in the left

hand while he was standing still with his hands in the air as he had been ordered to do

by Sgt. McCrey on April 5, 2020[.]” ECF 9 at 3. Sgt. McCrey moved for summary

judgment, arguing Carson did not exhaust his administrative remedies before filing

suit. ECF 23. Carson filed a response and Sgt. McCrey filed a reply. ECF 35, 36. The

summary judgment motion is now fully briefed and ripe for ruling.

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999) (emphasis
USDC IN/ND case 3:20-cv-00776-JD-MGG document 43 filed 07/30/21 page 2 of 4


added). Nevertheless, “[f]ailure to exhaust is an affirmative defense that a defendant

has the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

       The Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole

v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “[t]o exhaust remedies, a prisoner

must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

However, a prisoner can be excused from failing to exhaust if the grievance process was

effectively unavailable. Woodford v. Ngo, 548 U.S. 81, 102 (2006). “[A] remedy is not

‘available’ within the meaning of the Prison Litigation Reform Act to a person

physically unable to pursue it.” Hurst v. Hantke, 634 F.3d 409, 412 (7th Cir. 2011).

Accordingly, “exhaustion is not required when the prison officials responsible for

providing grievance forms refuse to give a prisoner the forms necessary to file an

administrative grievance.” Hill v. Snyder, 817 F.3d 1037, 1041 (7th Cir. 2016).

       The grievance history shows Carson filed a formal grievance regarding the

conduct in his complaint on May 14, 2020, which was returned as untimely because it

was filed more than 10 business days after April 5, 2020. ECF 23-4, 23-5. Carson

concedes the prison had a grievance system, his claims were grievable, and he did not

timely file a grievance. However, Carson argues the grievance process was unavailable

to him because he was kept in the prison’s secured housing unit from March 28, 2020, to

June 1, 2020, and did not have access to grievance forms during that time. ECF 35 at 1.

Carson asserts he requested grievance forms from numerous correctional officers and




                                             2
USDC IN/ND case 3:20-cv-00776-JD-MGG document 43 filed 07/30/21 page 3 of 4


the prison’s Grievance Specialist, but he was unable to obtain a grievance form. Id.

Carson submits an affidavit from offender Kamion Melton, who attests he “heard

Carson asking for grievances when he came back from medical and was denied.” ECF

35-1. Carson indicated on his May 14 grievance that he was able to obtain the grievance

form from a caseworker. ECF 23-4.

       Sgt. McCrey responds that the grievance process “is available to offenders at all

times, including when they are in restricted housing,” but he does not specifically

address Carson’s assertion he had no access to grievance forms while in the secured

housing unit. See ECF 36 at 2-3; Hill, 817 F.3d at 1041. Sgt. McCrey also notes Carson

was able to file his grievance on May 14, 2020, while he was still in the secured housing

unit, but that does not prove Carson had access to a grievance form prior to that date.

ECF 36 at 3.

       Based on the foregoing, Sgt. McCrey has not carried his burden of proving

Carson did not exhaust his administrative remedies, as a genuine issue exists regarding

whether the remedies were available to Carson. See King, 781 F.3d at 893; Woodford, 548

U.S. at 102; Hill, 817 F.3d at 1041. Specifically, a genuine issue exists regarding whether

Carson had access to grievance forms during the 10 business days following the April 5,

2020, incident, such that he could have filed a timely grievance. Resolving this issue will

require a hearing as explained in Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008). However,

the court will not schedule such a hearing unless Sgt. McCrey files a motion requesting

it.




                                             3
USDC IN/ND case 3:20-cv-00776-JD-MGG document 43 filed 07/30/21 page 4 of 4


      For these reasons, the motion for summary judgment (ECF 23) is DENIED. The

defendant is CAUTIONED that if a Pavey hearing is not requested by September 1,

2021, the affirmative defense of exhaustion of administrative remedies will be waived.

SO ORDERED ON July 30, 2021

                                                     /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
